Citation Nr: 0606804	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
April 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for a nervous 
condition, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  

In May 1983, the RO denied service connection for a nervous 
condition on the basis that there was no evidence of a 
psychiatric illness in service.  Subsequent to the December 
2003 rating decision, the RO reopened the veteran's claim, 
and he was informed of this in a November 2004 statement of 
the case.  Regardless of the action by the RO, the Board is 
required to first consider the issue of finality prior to any 
consideration on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.  

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In May 1983, the RO denied service connection for a 
nervous condition on the basis that there was no evidence of 
a psychiatric illness in service.  The veteran was notified 
of this decision and his procedural rights, but did not file 
an appeal.

2.  Evidence received since the May 1983 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1983 RO decision denying the claim of service 
connection for a nervous condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the May 1983 RO 
decision is new and material, and the claim of service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a nervous 
condition in May 1983.  Evidence considered at that time 
consisted of a December 1982 mental status examination, 
showing no evidence of thought disorder or major psychiatric 
illness. 

The RO denied the veteran's claim of service connection for a 
nervous condition on the basis that there was no evidence of 
a psychiatric illness in service.  The veteran was notified 
of this decision and his procedural rights in June 1983, but 
did not file an appeal.  Thus, the May 1983 rating decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.202, 20.302 (a).  

The veteran filed a claim to reopen service connection for a 
nervous condition in May 2003, later adding a service 
connection claim for PTSD in September 2004.  Evidence 
considered at time included additional service medical 
records, VA medical records dated from July 2002 to July 
2004, and private medical records dated from February 1993 to 
July 2003.  The veteran also testified at an August 2005 
Board hearing; and his mother submitted a June 2003 statement 
in his favor.

Service medical records dated in November 1982 and December 
1982 show diagnoses of depression and schizophrenia, schizo-
affective disorder type.  VA medical records dated from July 
2002 to July 2004 show diagnoses of anxiety disorder, 
depressive disorder, depression, psychosis, and PTSD.  A July 
2003 private medical record also shows a diagnosis of 
dysthymia.  The veteran testified at the August 2005 Board 
hearing that he started hearing voices and getting nervous 
and paranoid in service in 1981, and also currently hears 
voices.  The veteran's mother also submitted a statement 
noting his mental health treatment after service.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the additional service medical records, 
VA medical records, private medical records, and Board 
hearing testimony are new and material.  The evidence is new 
because it was not submitted previously to the RO, and the RO 
did not consider it in its initial rating decision.  
38 C.F.R. § 3.156(a).  The evidence also is material because 
it shows both in-service and post-service psychiatric 
diagnoses and treatment, and includes personal accounts of 
experiencing auditory hallucinations in service and after 
service.  None of this evidence was established at the time 
of the last rating decision; and it raises a reasonable 
possibility of substantiating his claim of service connection 
for a psychiatric disorder.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.

The Board has considered the veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  Given the favorable outcome as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a psychiatric 
disorder, and to this extent, the appeal is granted.


REMAND

Upon review, the medical evidence is insufficient to decide 
the veteran's claim.  Service medical records dated in 1982 
show diagnoses of depression, including suicidal ideation and 
auditory hallucinations.  An additional 1982 medical record 
shows a diagnosis of schizophrenic disorder, schizo-affective 
disorder type.  Psychological testing suggested a deeply 
depressed, agitated young man, with poor affective controls, 
aberrant thinking, and frequent faulty reality testing.  The 
veteran was regarded as a high risk in terms of danger to 
self or others.  

Current medical records show a July 2002 diagnosis of anxiety 
disorder and depressive disorder and a July 2003 finding of 
dysthymia.  VA medical records dated in 2004 also show a 
diagnosis of depression, PTSD, and psychosis, and note 
auditory hallucinations and suicidal ideation.  

At his hearing in August 2005, the veteran testified that he 
had applied for Supplemental Security Income (SSI) benefits 
but he did not receive benefits.  Of record is a copy of a 
July 2003 medical report from a Disability Determination 
Service used by the Social Security Administration (SSA).  
However, the complete record used by SSA as well as their 
decisional document is not of record.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight).

As the record shows in-service and post-service psychiatric 
findings, the determinative issue becomes whether there is 
any relationship between the two.  A review of the file shows 
that the veteran has never been afforded an appropriate VA 
examination for the purposes of securing the requisite 
medical opinion.  Under the duty to assist provisions of the 
VCAA, VA has the duty to secure an examination or opinion if 
there is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social 
Security/SSI disability benefits as well 
as the medical records relied upon 
concerning that claim.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature, etiology, severity, and date of 
onset of his current psychiatric 
condition(s).  Specifically, the 
examiner should do the following:

(a)  The examiner first should identify 
all current psychiatric disorders.

(b)  The examiner next should give an 
opinion as to whether it is very likely, 
at least as likely as not (50-50 
chance), or highly unlikely that the 
veteran's current psychiatric 
disorder(s) is related to service.  

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and explained in detail why 
securing the opinion is not possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


